DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/10/22 is acknowledged. In response to the amendment to claim 8, the restriction between Group I (claims 1-7) and Group II (claims 8-13) is withdrawn. Applicant also set forth arguments traversing the restriction between Groups I and II and Group III (claims 14-20). The traversal is on the ground(s) that there is no undue burden in examining the claims of all of the groups.  This is not found persuasive because, as set forth in the Restriction Requirement dated 9/28/22, examination of Group III requires both a separate subgroup/classification search and distinct search terms, which presents an undue burden in examination. Applicant has not argued that Group III is patentably indistinct from the invention of Groups I or II--therefore, undue burden is presented in the examination of the different characteristics of the distinct inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rapidly” in claims 3 and 13 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not readily clear what speed or opening rate is required to be considered “rapid”, and the specification does not disclose a specific speed or rate that clearly sets forth the scope or requirements of the term. A recommended correction is to either delete the term “rapidly”, or clarify the scope of the limitation. No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinrichs (U.S. Patent No. 5,468,042).
Regarding claim 1, Heinrichs discloses an apparatus for variable fluid damping (column 4, lines 56-67), the apparatus comprising: a mount (15’); a damper (413) coupled to the mount to apply a damping force in response to movement of the mount (column 9, lines 38-53); an electrical element positioned to correspond to the damper (the electrical element is defined by the electrode layers 445 and 445’); a rheological fluid disposed in the damper (column 9, lines 38-53 discloses a rheological fluid disposed in the damper), wherein the rheological fluid changes viscosity in response to a change in an output of the electrical element to change the damping force of the damper (column 9, lines 38-53); and a controller to provide input to the electrical element in response to a normal operating condition or an emergency operating condition (column 2, lines 38-43 discloses a “fluid flow control means” that defines a controller, and column 9, lines 38-53 discloses viscosity changes in the rheological fluid in response to a change in electrical output; it is noted that the limitation “in response to a normal operating condition or an emergency operating condition” requires only one operating condition control configuration, and Heinrichs at least discloses a normal operating condition).
Regarding claim 2, Heinrichs discloses that the electrical element is an electrical coil (445, 445’) and the output of the electrical element is a magnetic field generated by the electrical coil at the rheological fluid (column 4, lines 56-67).
Regarding claim 4, Heinrichs discloses a position sensor (553) to detect a position of the mount (column 13, line 65-column 14 line 3 discloses use of the components described with respect to the embodiment of Figure 5 with the embodiment of Figures 3-4c; this disclosure includes the use of position sensor 553 with the damper 413).
Regarding claim 5, Heinrichs discloses that the controller is configured to provide input to the electrical element in response to a signal from the position sensor (column 12, lines 11-30).
Regarding claim 7, Heinrichs discloses that the damper is configured to provide a fail-safe level of damping in the absence of power (column 4, lines 63-67 discloses that an electric field must be provided to reduce the damping level to no damping effect, which inherently indicates that if there is an absence of power the damper will provide at least some level of damping; the unpowered level of damping reads on a “fail-safe level” given a broadest reasonable interpretation, as the term “fail-safe level” is not clearly defined in the context of the application to require a specific level of damping).
Regarding claim 8, Heinrichs discloses a system for variable fluid damping (column 4, lines 56-67), the system comprising: a mount (15’) positioned proximate a vehicle doorway (9, 11); a vehicle door (3) coupled to the mount (column 8, lines 8-13), the vehicle door corresponding to the vehicle doorway [FIG. 1]; a damper (413) coupled to the mount to apply a damping force in response to movement of the mount in closing or opening the vehicle door (column 4, lines 56-67); an electrical element (445, 445’) positioned to correspond to the damper; a rheological fluid disposed in the damper (column 9, lines 38-53 discloses a rheological fluid disposed in the damper), wherein the rheological fluid changes viscosity in response to a change in an output of the electrical element to change the damping force of the damper (column 9, lines 38-53); and a controller to provide input to the electrical element to affect a change in viscosity of the rheological fluid in response to at least one of an emergency operating condition, a normal operating condition, a near open condition, and a near closed condition (column 2, lines 38-43 discloses a “fluid flow control means” that defines a controller, and column 9, lines 38-53 discloses viscosity changes in the rheological fluid in response to a change in electrical output; it is noted that the limitation “at least one of an emergency operating condition, a normal operating condition, a near open condition, and a near closed condition” requires only one operating condition control configuration, and Heinrichs at least discloses a normal operating condition; paragraph 0060 of the specification of the instant application sets forth that “at least one of A, B, and C” means any combination of items or number of items may be used from the list, including only one item from the list).
Regarding claim 9, Heinrichs discloses that the electrical element is configured to apply a magnetic field to the rheological fluid in response to a signal from the controller (column 4, lines 56-67).
Regarding claim 10, Heinrichs discloses that the damper is coupled to the mount via a drive system (column 2, lines 28-31 discloses a positioning unit comprising a bellows unit configured to drive the door).
Regarding claim 12, Heinrichs discloses that the damper comprises a plunger (425) comprising at least one aperture (449) to provide damping by forcing the rheological fluid through the at least one aperture (column 10, lines 13-28), a viscosity of the rheological fluid providing a corresponding damping effect (column 9, lines 38-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani (U.S. Patent No. 5,687,452) in view of Heinrichs (U.S. Patent No. 5,468,042).
Regarding claim 1, Hamatani discloses an apparatus for variable fluid damping (column 3, lines 55-61), the apparatus comprising: a mount (19); a damper (41) coupled to the mount to apply a damping force in response to movement of the mount (column 6, lines 39-44); and a controller to provide input in response to a normal operating condition or an emergency operating condition (column 3, lines 44-54) [FIG. 3]. Hamatani does not disclose an electrical element or rheological fluid disposed in the damper configured to change viscosity in response to a change in an output of the electrical element.
Nonetheless, Heinrichs discloses an apparatus for variable fluid damping comprising an electrical element positioned to correspond to the damper (the electrical element is defined by the electrode layers 445 and 445’); a rheological fluid disposed in the damper (column 9, lines 38-53 discloses a rheological fluid disposed in the damper), wherein the rheological fluid changes viscosity in response to a change in an output of the electrical element to change the damping force of the damper (column 9, lines 38-53).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Hamatani to include the electrical element and rheological fluid disclosed by Heinrichs, in order to provide more immediate and precise control of the damping provided by the damper, and to reduce the number of failure points by reducing the use of valves in the assembly.
Regarding claim 3, as best understood, Hamatani discloses an emergency power assistance system (column 6, lines 6-17) comprising: an actuator (33) coupled to the mount [FIG. 2]; and a pressurized reservoir coupled to the actuator to provide a pressurized fluid to the actuator to apply a force to rapidly move the mount in response to the emergency operating condition (column 5, lines 48-63; the pneumatic power source defines a pressurized fluid reservoir that applies a force to rapidly move the mount).
Regarding claim 6, Hamatani discloses operation in response to a thermal sensor (the compensator 71 operates in response to thermal changes, which reads on a thermal sensor; specific operation or configuration of the thermal sensor is not set forth in the claims), but does not disclose that the controller is configured to provide input in response to the thermal sensor.
Nonetheless, Heinrichs discloses a controller configured to provide input to the electrical element in response to sensor input (column 10, lines 33-54). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Hamatani to include the electrical element control taught by Heinrichs, in order to provide improved control over the damping of the assembly.
Regarding claim 8, Hamatani discloses a system for variable fluid damping (column 3, lines 55-61), the system comprising: a mount (19) positioned proximate a vehicle doorway (door frame disclosed in column 3, lines 25-27); a vehicle door (11) coupled to the mount, the vehicle door corresponding to the vehicle doorway (column 3, lines 23-28); a damper (41) coupled to the mount to apply a damping force in response to movement of the mount in closing or opening the vehicle door (column 6, lines 39-44); and a controller to provide operational control in response to at least one of an emergency operating condition, a normal operating condition, a near open condition, and a near closed condition (column 6, lines 6-17). Hamatani does not disclose an electrical element or rheological fluid disposed in the damper configured to change viscosity in response to a change in an output of the electrical element.
Nonetheless, Heinrichs discloses a system for variable fluid damping comprising an electrical element (445, 445’) positioned to correspond to a damper (413); a rheological fluid disposed in the damper (column 9, lines 38-53 discloses a rheological fluid disposed in the damper), wherein the rheological fluid changes viscosity in response to a change in an output of the electrical element to change the damping force of the damper (column 9, lines 38-53); and a controller to provide input to the electrical element to affect a change in viscosity of the rheological fluid in response to at least one of an emergency operating condition, a normal operating condition, a near open condition, and a near closed condition (column 2, lines 38-43 discloses a “fluid flow control means” that defines a controller, and column 9, lines 38-53 discloses viscosity changes in the rheological fluid in response to a change in electrical output during normal operation).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Hamatani to include the electrical element and rheological fluid disclosed by Heinrichs, in order to provide more immediate and precise control of the damping provided by the damper, and to reduce the number of failure points by reducing the use of valves in the assembly.
Regarding claims 10 and 11, Hamatani discloses that the damper is coupled to the mount via a drive system [FIG. 2], wherein the drive system is a chain and sprocket drive system (25, 27, 31b).
Regarding claim 13, as best understood, Hamatani discloses an emergency power assistance system to rapidly open the vehicle door in response to the emergency operating condition (column 6, lines 6-17), the emergency power assistance system comprising: an actuator (33) coupled to the mount [FIG. 2]; and a pressurized reservoir coupled to the actuator to provide a pressurized fluid to the actuator to apply a force to rapidly move the mount in response to the emergency operating condition (column 5, lines 48-63; the pneumatic power source defines a pressurized fluid reservoir that applies a force to rapidly move the mount).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634